DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that the imaging device of Sobczark is not one that is used to detect a width of a conveyor belt. Sobczak teaches “Depending upon the nature of the image, it may be necessary to reformat the image (e.g., convert it from one image type to another image type) before processing the image and analyzing characteristics of the object under test 104. In some embodiments, the image conversion module 112 is provided to perform image conversions of the image(s) captured by the image-capture device 108 before the image(s) are analyzed by the analysis module 116. In some embodiments, the image conversion module 112 may comprise one or more image filters and/or .
Regarding claim 3, Drohan teaches the correction of the belt when it is veering off the set path, any variation would be considered abnormal within the parameters set by the system and would need no adjustment with within set parameters (being normal). 
Regarding claims 5 and 9, Drohan teaches detecting the belt locations at a first and second locations P3 L20-30, therefore teaching a predetermined time. The claims do not distinguish itself in defining what and how the predetermined time is determined.
Regarding claims 6 and 10, Fromme teaches “FIG. 29 illustrates one embodiment of a mechanical splice scoring algorithm. In general, the mechanical splice scoring algorithm 50 may process a mechanical splice image in order to assign it a score based on analyzing the zipper hole pattern. In one implementation, the mechanical splice scoring algorithm 50 may be performed by a BIS 20 configured to detect a mechanical splice (step 500), locate belt edges (step 505), set up zones (step 510), detect clip height (step 515), detect zipper row location (step 520), construct zipper hole locations (step 525), detect candidate clip positions (step 530), assign holes to clips (step 535), determine splice assembly (step 540), determine clip occupancy 
For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drohan GB Patent No. 2,410,233 A in view of Sobczak U.S. Patent No. 8,755,589.
Claim 1, Drohan teaches a conveyor belt monitoring system 20 comprising: a meander detecting device 21,22 that detects a meander width of a conveyor belt 10 in running; a control unit 60 that receives detection data of 20 acquired by the meander detecting device 21,22; and a meander suppressing device 30 controlled by the control unit 60; 
Claim 2, Drohan does not teach as Sobczak teaches a plurality of the imaging devices 108 are disposed at a positions spaced apart from each other in a longitudinal direction of the conveyor belt 600. It would be obvious to one of ordinary skill to use the image data of Sobczak into the invention of Drohan for additional control and accuracy for the adjustment.  
Claims 3 and 7, Drohan teaches a normal region where the conveyor belt 10 exists when the meander width is within an allowable range, and an abnormal region where the conveyor belt 10 exists when the meander width is out of the allowable range are preliminarily set; the control unit 60 receives region position data on the normal region and the abnormal region via 20; and the control unit 60 causes the meander suppressing device 30 to reduce the conveyor belt 10 in meander width when the control unit 60 determines that the conveyor belt 10 P29 L25-33; P30 L1-10, but does not teach as Sobczak teaches exists in the abnormal region in the image data of 108. It 
Claims 4 and 8, Drohan teaches a warning device via 20 that issues a warning by instruction of the control unit 60 when the control unit 60 determines that the conveyor belt 10 exists in the abnormal region but does not teach as Sobczak teaches in the image data of 108. It would be obvious to one of ordinary skill to use the image data of Sobczak into the invention of Drohan for additional control and accuracy for the adjustment.  
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drohan GB Patent No. 2,410,233 A in view of Sobczak U.S. Patent No. 8,755,589 in view of Fromme U.S. Patent No. 6,988,610.
Claim 5 and 9, Drohan teaches the control unit 60 determines that the conveyor belt 10 continuously exists in the abnormal region for a predetermined time but does not teach as Fromme teaches in the image data of 406, the control unit 421 stops the conveyor belt from running C11 L45-55. It would be obvious to one of ordinary skill to use the configuration of Fromme into the invention of Drohan for additional accuracy.  
Claims 6 and 10, Drohan does not teach as Fromme teaches a longitudinal predetermined range of the conveyor belt to be imaged by the imaging device is set in accordance with a variation of tension acting on the conveyor belt in running and to indicate a positon with a largest variation of the tension C18 L1-45. It would be obvious to one of ordinary skill to use the configuration of Fromme into the invention of Drohan for additional accuracy.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS